Motion for permission to proceed as a poor person and for assignment of counsel. Appellant concedes that the issues which he seeks to raise in this proceeding have already been passed upon in an earlier appeal (see People v. Reynolds, 38 A D 2d 892, affd. 31 N Y 2d 723). Motion for permission to proceed as a poor person granted, provided a timely appeal has been taken; and motion in all other respects denied. The appeal may be perfected in accordance with sections 800.19 through 800.27 of the Rules of Practice of the Third Department (22 NYCRR 800.19-800.27). Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.